MARY'S OPINION HEADING                                           








                NO. 12-06-00025-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 321ST
 
IN THE INTEREST OF H.S., A CHILD   §          JUDICIAL
DISTRICT COURT OF
 
§          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
December 8, 2005.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, his
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., January 9, 2006. 
Appellant did not file a motion for new trial or other postjudgment
motion that extended the appellate deadlines. 
Moreover, Appellant did not file a motion for extension of time to file
his notice of appeal.  See Tex. R. App. P. 26.3.  Consequently, the time for perfecting
Appellant’s appeal was not extended.  See Tex.
R. App. P. 26.1(a).  Appellant
filed his notice of appeal on January 17, 2006. 
Because the notice of appeal was not filed on or before January 9, 2006,
this Court has no jurisdiction to consider the appeal.
            On February 17, 2006, this Court notified Appellant
pursuant to Texas Rule of Appellate Procedure 42.3(a) that his notice of appeal
was untimely.  Appellant was further
informed that unless the record was amended on or before February 27, 2006  to establish the jurisdiction of this Court,
the appeal would be dismissed.  The
deadline has now expired, and Appellant has neither responded to our notice or
shown the jurisdiction of this Court.
 
 




 
            Because this Court is not authorized to extend the time
for perfecting an appeal except as provided by
Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal
for want of jurisdiction. See Tex.
R. App. P.  42.3(a).
 
Opinion
delivered February 28, 2006.
 
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
(DO NOT PUBLISH)